DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-9 are allowed.
	Claims 10-12 and 14-17 are rejected.
	Claim 13 has been canceled.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 12, 14 and 16-17 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eilers et al. (US 2016/0123477) [hereinafter Eilers].
	With respect to claim 10, Eilers discloses a cage 122 (particle catcher), as shown in Fig. 3, having: an elongated body having a first end 132, a closed second end 136 (see paragraph 022, valve plug slides within cage wall 138, therefore, closing the second end 136), and a wall 138 (outer surface) extending between the first end 132 and the second end 136, the elongated body extending along a longitudinal axis and including a bore or channel that defines an inner flow path extending an entire length between the first end and the second end along the longitudinal axis, as shown in Fig. 4, the inner flow path terminating at the closed second end 136 of the elongated body, as shown in Fig. 4, the closed second end 136 preventing a fluid from flowing through the second end 136 of the elongated body (see paragraph 022); a base portion 


    PNG
    media_image1.png
    745
    777
    media_image1.png
    Greyscale
   

	With respect to claim 12, Eilers discloses wherein the particle catcher 122 comprises a one-piece construction, as shown in Fig. 3.



	With respect to claim 16, Eilers discloses side walls 154 (angled top diverter) disposed adjacent to the at least one particle catcher passage 142, as shown in Fig. 4.

	With respect to claim 17, Eilers discloses side walls 154 (angled bottom diverter) to divert fluid flow outwardly and away from the longitudinal axis, as shown in Fig. 4.


Claim(s) 10, 12, 14 and 16-17 are finally rejected under 35 U.S.C. 102(a)(1) as being anticipated by Usry (US 3,700,209).
	With respect to claim 10, Usry discloses a metering pintle 84 (particle catcher), as shown in Fig. 6, having: an elongated body having a first end at the bottom or top, a closed second end at the conical bottom or the top end is closed by top of element 101, and an outer surface extending between the first end and the second end, the elongated body extending along a longitudinal axis and including a bore or channel 98 that defines an inner flow path extending an entire length between the first end and the second end along the longitudinal axis, as shown in Fig.6, the inner flow path terminating at the closed second end of the elongated body, the closed second end preventing a fluid from flowing through the second end of the elongated body; a base portion disposed at the first end of the elongated body, as shown in Fig. 6, the base 

       
    PNG
    media_image2.png
    342
    340
    media_image2.png
    Greyscale





	With respect to claim 14, Usry discloses at least one passage 94-97, 100 (straining member) coupled to the base portion and extending towards the second end of the elongated body, as shown in Fig. 6.

With respect to claim 16, Usry discloses a passage 94 (angled top diverter) disposed adjacent to the at least one particle catcher passage 95, as shown in Fig. 6.

	With respect to claim 17, Usry discloses a passage 94 (angled bottom diverter) to divert fluid flow outwardly and away from the longitudinal axis, as shown in Fig. 6.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Eilers (US 2016/0123477).
With respect to claim 11, Eilers discloses wherein the at least one particle catcher passage 142 causes a change in a direction of a fluid flow path from the inner flow path to the outer surface 138 of the elongated body, as shown in Fig. 4.  Eilers lacks the specific angle, i.e., approximately 120 degrees.  However, the specific angle claimed by applicant, i.e., approximately 120 degrees, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 15, Eilers discloses a coupling portion disposed at the second end 136 of the elongated body of the particle catcher, as shown in Fig. 4.  Eilers lacks the specific type of coupling, i.e., a threaded coupling portion.  However, this would have been obvious to one of ordinary skill in order to attach the particle catcher 122 to the valve, and since one of ordinary skill would recognize to choose a desired connection according to a desired application and a threaded connection is a common connection used in the art.


Claims 11 and 15 are finally rejected under 35 U.S.C. 103 as being unpatentable over Usry (US 3,700,209).
With respect to claim 11, Usry discloses wherein the at least one particle catcher passage 95-97 causes a change in a direction of a fluid flow path from the inner flow path to the outer surface of the elongated body, as shown in Fig. 6.  Usry lacks the specific angle, i.e., approximately 120 degrees.  However, the specific angle claimed by applicant, i.e., approximately 120 degrees, is considered to be nothing more than a choice of engineering skill, choice or design that a person having ordinary skill in the art would have found obvious during routine experimentation based among other things, on desired accuracy, since the courts have held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than a prior art device, the claimed device was not patentably distinct from the prior art device (see In re Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (FED. Cir. 1984), cert. Denied, 469 U.S. 830, 225 USPQ 232 (1984)).

	With respect to claim 15, Usry discloses a coupling portion disposed at the second end of the elongated body of the particle catcher, as shown in Fig. 6.  Eilers lacks the specific type of coupling, i.e., a threaded coupling portion.  However, this would have been obvious to one of ordinary skill in order to attach the particle catcher to the valve, and since one of ordinary skill would recognize to choose a desired connection according to a desired application and a threaded connection is a common connection used in the art.


Allowable Subject Matter
Claims 1-9 are allowed and the reasons for allowance were indicated in the previous Office Action.
	In response to applicant’s argument that Eilers lacks a closed end because the Office Action cannot rely on a combination of multiple, moving components to arrive at the presently-claimed member having a closed end: This argument is not persuasive.  Eilers teaches a closed second end 136 since a valve plug slides within cage wall 138, therefore, closing the second end 136 (see paragraph 022 of Eilers).  The limitation requires a closed end, and even if there are separate components closing the end, it may still be considered a closed end.
	In response to applicant’s argument that Eilers lacks a base portion having 
a larger cross-sectional diameter than a cross-sectional diameter of the elongated body, as required by amended claim 10: Eilers teaches this new limitation, as stated above, and a labeled figure is provided in order to clarify the rejection.  The previous Office Action referenced to Fig. 4 to show this limitation since it clearly shows the difference in diameters.
	In response to applicant’s argument that Usry lacks the new limitations of claim 10: Usry teaches this new limitation, as stated above, and a labeled figure is provided in order to clarify the rejection.  The previous Office Action referenced to Figs. 4 and 6, to show this limitation.  It should have been only referenced to Fig. 6, as shown in the labeled figure above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778